75 Ill. App. 2d 290 (1966)
221 N.E.2d 159
People of the State of Illinois, Plaintiff-Appellee,
v.
Herbert L. Wright, et al., Defendants-Appellants.
Gen. No. 50,415.
Illinois Appellate Court  First District, Third Division.
September 29, 1966.
Richard L. Mandel and Wexman, Mandel and Kipnis, of Chicago (Ronald L. Barnard, of counsel), for appellants.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Albert J. Armonda, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgments adverse to accused affirmed in part and reversed in part.
Not to be published in full.